a matrimonial action, plaintiff appeals, as limited by his notice of appeal and brief, from stated portions of a judgment of divorce of the Supreme Court, Richmond County, dated January 17, 1977, which, after a nonjury trial, inter alia, directed him to pay alimony in the amount of $31 per week. Judgment modified, on the facts, by reducing the amount awarded therein as alimony to $16 per week. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. On the proof adduced, the allowance to the defendant is excessive to the extent indicated herein. Hopkins, J. P., Suozzi, Margett and Hawkins, JJ., concur.